Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: On page 12 line 24, “C2H4” should be --C2H2--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, lines 5-6 recite “a measurement error value which is a correction target”. It is unclear how measurement error value is different from correction target. On page 11 of specification, applicant recites “an operation in which the transformer state determination apparatus determines a measurement error value, which is a correction target”. Based on this, for examination purposes, it is interpreted that measurement error value is same as correction target.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lamontagne (US20130024131A1).
Regarding claim 4, Lamontagne teaches an apparatus (title, METHOD AND SYSTEM FOR ESTIMATING TRANSFORMER REMAINING LIFE) for determining a transformer state (abstract, A transformer (26) is monitored) on the basis of correction of dissolved gas data (abstract, by a dissolved gas monitoring device (28)), the apparatus comprising: a dissolved gas data input part (abstract, the monitoring device (28)) configured to receive dissolved gas data (abstract, data elements (60) representing a current value (134) of dissolved gases (72) in the transformer (26)); and a processor (abstract, processor (34)) operatively connected to the dissolved gas data input part (implicit, as seen in fig.1), wherein the processor receives dissolved gas data (abstract, method includes receiving (126) … a current value (134) of dissolved gases (72)), determines a measurement error value (e.g. determine adjustment values 140) (fig.6) which is a correction target in the dissolved gas data (e.g. determine adjustment values 140) (fig.6), corrects the measurement error value (e.g. combine, 202) (fig.6), and determines a transformer state (e.g. determine degree of polymerization 204) (fig.6) on the basis of the dissolved gas data (e.g. using DGtotal 204) (fig.6) including the corrected measurement error value (e.g. DGtotal includes adjustment values 202) (fig.6).
Regarding claim 5, Lamontagne teaches the apparatus of claim 4, wherein the processor determines the measurement error value on the basis of the dissolved gas data in consideration of whether oil filtering is performed ([0055], if the transformer oil was drained during maintenance, then the transformer oil would have been "processed" during the transformer refilling procedure ... The amount of CO+CO.sub.2 dissolved gases 72 removed during a maintenance event is referred to herein as an adjustment value, DG.sub.MAINT 142).
Regarding claim 1, the method is rejected for the same reasons as stated in claim 4.
Regarding claim 2, the method is rejected for the same reasons as stated in claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lamontagne (US20130024131A1) and further in view of Cheim (US20210117449A1).
Regarding claim 6, Lamontagne teaches the apparatus of claim 5, wherein the processor corrects the measurement error value ([0057], FIG. 8 shows a table of a tracking database 146 used to store adjustment values DG.sub.MAINT 142 and DG.sub.FLT 144 for dissolved gases 72 in response to isolated events at transformer 26).
Lamontagne does not explicitly teach that the measurement error value is corrected on the basis of a similar data set which is similar to a data set including the measurement error value.
Cheim teaches in a similar field of endeavor of monitoring power transformers, that a measurement error value is corrected on the basis of a similar data set which is similar to a data set including the measurement error value ([0032], missing data replacement procedure … in accordance with the statistical distribution, as an example of statistical multiple imputation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included measurement error value is corrected on the basis of a similar data set which is similar to a data set including the measurement error value in Lamontagne, as taught by Cheim, as it provides the advantage of performing an automatic condition classification with good reliability.
Regarding claim 3, the method is rejected for the same reasons as stated in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        06/07/2022






	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839